DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Saul et al (5,288,126).  Saul et al. shows a connection apparatus for furniture, comprising: a pair of scissor mechanisms (34), one left facing and one right facing, each with a top, bottom, front and back; and one or more seat connectors (102,119) attached to the top of each of said scissor mechanisms, the one or more seat connectors adapted to receive and snap-lock one or more corresponding seat box connectors mounted on a furniture seat box (20).  One or more arms (24) are connected to the furniture seat box by a plurality of male-female connectors  (Fig. 2).  Saul et al. further discloses a main drive bar or tube (30) between the pair of scissor mechanisms and a snap lock (40) thereto.  
Claims 11 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by May (5,704,686).   May shows a connection apparatus for furniture, comprising: a pair of scissor mechanisms (30,32) , one left facing and one right facing; and a drive bar (36) or tube with a right end and a left end extending between the pair of scissor mechanisms and snap-lock connected thereto.  A foot rest release handle (104) snap-lock mechanically linked to one end of the drive bar.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saul in view of May.  Saul teaches all of the teachings of the claimed invention except the use of a handle connected at one end to the second end of a first short drive tube.  Saul further fails to show the short drive tube connected to the main drive tube through a snap fit connection.  May teaches the use of a handle (104) snap-lock mechanically linked to one end of short drive tube (Fig.7) that is snap-fitted onto a main drive bar (36).   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the connection apparatus of Saul with the teachings of May in order to allow for a quick connect and disconnect of a handle from the furniture.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos. 2010/0072805, 5,806,921, 7,147,278, and 7,497,512, show features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony D Barfield/
Primary Examiner, Art Unit 3636


adb
September 09, 2022